Exhibit 10.14

 

 

November 30, 2004

 

AAR CORP.
AAR Receivables Corporation II
1100 North Wood Dale Road
Wood Dale, IL 60191

 

Re:                               Amendment No. 3 to Purchase Agreement dated as
of March 21, 2003 (this “Amendment”)

 

 

Gentlemen:

 

AAR Receivables Corporation II, an Illinois corporation (“Seller”), AAR CORP., a
Delaware corporation in its individual capacity (in such capacity, “AAR”) and as
initial servicer (in such capacity, together with its successors and permitted
assigns in such capacity, “Servicer”), have entered into a certain Receivables
Purchase Agreement dated as of March 21, 2003 (as heretofore amended or
otherwise modified, the “Agreement”; capitalized terms used and not otherwise
defined herein shall have the meanings ascribed to them in the Agreement) with
LaSalle Business Credit, LLC, a Delaware limited liability company
(individually, “LaSalle”), as agent for itself and the Purchasers referred to
below (in such capacity, together with its successors and assigns in such
capacity, “Agent”), and the financial institutions from time to time parties
thereto as “Purchasers.”  Seller, Servicer, Agent and the Purchasers now desire
to further amend the Agreement as provided herein, subject to the terms and
conditions hereinafter set forth.

 

In addition, AAR executed and delivered a certain Performance Guaranty dated as
of March 21, 2003 (the “Performance Guaranty”), which Agent and Purchasers
require to be reaffirmed as a condition to the effectiveness hereof.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.             Section 1.1(d) of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

“Seller may, by written request delivered to Agent not more than six (6) and not
less than five (5) months prior to the Facility Termination Date and payment of
a non-refundable fee of $50,000 to Agent, request that Agent and the Purchasers
undertake a new credit review and analysis in contemplation of the extension of

 

--------------------------------------------------------------------------------


 

the Facility Termination Date, and Agent and the Purchasers agree to undertake
such review and analysis and to use their best efforts to complete such review
and analysis by no later than three (3) months prior to the Facility Termination
Date.  Upon completion of such review and analysis, Agent and the Purchasers
shall promptly notify Seller as to whether, in the sole discretion of Agent and
the Purchasers, they are willing to extend the Facility Termination Date and the
terms therefor.  Any such extension pursuant to this clause (c) shall thereupon
become effective upon mutual agreement to such terms, the finalization and
execution of any necessary documentation therefor, and the satisfaction of any
other conditions to the effectiveness thereof pursuant to such documentation. 
Notwithstanding anything contained herein to the contrary, (i) in no event shall
Agent or any Purchaser have any obligation to agree to any such extension, all
of which shall be at its sole discretion and (ii) no such extension shall be for
a period in excess of 364 days from the effective date thereof.”

 

2.             Exhibit 1 of the Agreement is hereby amended by amending and
restating in their entirety the existing definitions of “Concentration
Percentage,” “Contra Adjustment,” “Excess Concentration,” “Facility Termination
Date,” “Group A Obligor,” “Group B Obligor,” “Group C Obligor,” “Group D
Obligor,” “Group E Obligor” and “Purchase Limit” set forth therein to read as
follows:

 

“‘Concentration Percentage’ means: (a) for any Group A Obligor, 25%, (b) for any
Group B Obligor, 25%, (c) for any Group C Obligor, 15%, (d) for any Group D
Obligor, 5% and (e) for Permitted Government Receivables, as a class, 35%.”

 

“‘Contra Adjustment’ means an amount equal to 3% of the Outstanding Balance of
Eligible Receivables in the Receivables Pool.”

 

“‘Excess Concentration’ means, at any time, the sum of (X) the sum of the
amounts by which the Outstanding Balance of Eligible Receivables of each Obligor
(other than a Group E Obligor) then in the Receivables Pool exceeds an amount
equal to the product of (a) the Concentration Percentage for such Obligor
multiplied by (b) the Outstanding Balance of all Eligible Receivables then in
the Receivables Pool, plus (Y) the sum of the amounts by the which the
Outstanding Balance of Eligible Receivables of each Group E Obligor exceeds (a)
the lesser of (i) $500,000, or (ii) the amount of Eligible Receivables of such
Group E Obligor as exists as of the Third Amendment Effective Date or (b) such
greater or lesser dollar limitation as may be expressly designated in writing by
Agent from time to time in its sole discretion.”

 

“‘Facility Termination Date’ means the earlier to occur of (a) March 21, 2006,
(b) the occurrence or declaration of the “Facility Termination Date” pursuant to
Section 2.2 of the Agreement and (c) the date the Purchase Limit is terminated
or permanently reduced to zero pursuant to Section 1.1(b) of the Agreement.”

 

“‘Group A Obligor’ means any Obligor (other than a Governmental Authority or a
Group E Obligor) with a short-term rating of at least: (a) “A-1” by Standard &

 

--------------------------------------------------------------------------------


 

Poor’s, or if such Obligor does not have a short-term rating from Standard &
Poor’s, a rating of “A+” or better by Standard & Poor’s on its long-term senior
unsecured and unenhanced debt securities, and (b) “P-1” by Moody’s, or if such
Obligor does not have a short-term rating from Moody’s, “A1” or better by
Moody’s on its long-term senior unsecured and unenhanced debt securities.”

 

“‘Group B Obligor’ means an Obligor (other than a Governmental Authority or a
Group E Obligor), not a Group A Obligor with a short-term rating of at least:
(a) “A-2” by Standard & Poor’s, or if such Obligor does not have a short-term
rating from Standard & Poor’s, a rating of “BBB+” to “A” by Standard & Poor’s on
its long-term senior unsecured and unenhanced debt securities, and (b) “P-2” by
Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“Baa1” to “A2” by Moody’s on its long-term senior unsecured and unenhanced debt
securities.”

 

“‘Group C Obligor’ means an Obligor (other than a Governmental Authority or a
Group E Obligor), not a Group A Obligor, a Group B Obligor with a short-term
rating of at least: (a) “A-3” by Standard & Poor’s, or if such Obligor does not
have a short-term rating from Standard & Poor’s, a rating of “BBB-” to “BBB” by
Standard & Poor’s on its long-term senior unsecured and unenhanced debt
securities, and (b) “P-3” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baa3” to “Baa2” by Moody’s on its long-term
senior unsecured and unenhanced debt securities.”

 

“‘Group D Obligor’ means any Obligor that is not a Group A Obligor, Group B
Obligor, Group C Obligor, Group E Obligor or Governmental Authority.”

 

“‘Group E Obligor’ means, any Obligor (a) which has a short-term rating or a
rating on its long-term senior unsecured and unenhanced debt securities by
Standard & Poor’s or by Moody’s and such rating is at a level below that
required to qualify as a Group A Obligor, Group B Obligor, or Group C Obligor;
or (b) whose short-term rating or rating on its long-term senior unsecured and
unenhanced debt securities has been placed on credit watch by Standard & Poor’s
or by Moody’s for downgrade to a level below that required to qualify as a Group
A Obligor, Group B Obligor, or Group C Obligor; or (c) whose short-term rating
or rating on its long-term senior unsecured and unenhanced debt securities has
been withdrawn by Standard & Poor’s or by Moody’s.”

 

“‘Purchase Limit’ means $50,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of the Agreement. References to the unused portion of the
Purchase Limit shall mean, at any time, the Purchase Limit minus the then
outstanding Capital.”

 

3.             Exhibit 1 of the Agreement is hereby further amended by adding a
new definition of “Amendment No. 3 Effective Date” to read as follows:

 

“‘Third Amendment Effective Date’ means November 30, 2004.”

 

--------------------------------------------------------------------------------


 

4.             In connection with the deletion of the requirement by the Agent
and the Purchasers that the Sellers maintain credit insurance policies with
respect to the Permitted Foreign Receivables, the Agreement is hereby amended as
follows:

 

4.1.          Section 3.1(xxi) of the Agreement is hereby deleted in its
entirety and is replaced by “(xxi) [Reserved].”;

 

4.2.          The definition of “Obligor” set forth in Exhibit 1 of the
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable; it being agreed
that any Person and its Affiliates shall be deemed to be one and the same
Obligor for all purposes hereunder.”

 

4.3.          The definition of “Permitted Foreign Receivable” is hereby amended
to delete clause (iv) thereof in its entirety.

 

4.4.          The definitions of both “Qualified Insurer” and “Qualified Policy”
are hereby deleted and all references thereto in the Agreement and the other
Transaction Documents shall be deemed of no force or effect.

 

4.5.          Clause (d) of the definition of “Related Security” is hereby
amended and restated in its entirety to read as follows:

 

“(d)         all of the Seller’s and the relevant Originator’s rights, interests
and claims under the Contracts and all guaranties, letters of credit,
indemnities, insurance (including credit insurance on any Pool Receivable) and
other agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise,”; and

 

4.6.          Clause (x) of Exhibit IV is hereby deleted in its entirety and is
replaced by “(x) [Reserved].”

 

5.             All references in the Agreement to Schedule VII to the Agreement
shall be deemed to be references to Schedule VII in the form attached hereto and
made a part hereof.

 

6.             Reaffirmations and Representations:

 

6.1.          AAR expressly reaffirms, ratifies and assumes all of its
obligations and liabilities to Agent as set forth in the Performance Guaranty. 
AAR further agrees to be bound by and abide by and operate and perform under and
pursuant to and comply fully with all of the terms, conditions, provisions,
agreements, representations, undertakings, warranties, obligations and covenants
contained in the Performance Guaranty, in so far as such obligations and
liabilities may be

 

--------------------------------------------------------------------------------


 

modified by this Amendment, as though such Performance Guaranty were being
re-executed on the date hereof, except to the extent that such terms expressly
relate to an earlier date.

 

6.2.          Except as expressly amended hereby and by any other supplemental
documents or instruments executed by either party hereto in order to effectuate
the transactions contemplated hereby, the Agreement, the Exhibits thereto and
other Transaction Documents are hereby reaffirmed, ratified and confirmed by the
parties hereto and remain in full force and effect in accordance with the terms
thereof. Seller and Servicer expressly ratify, confirm and reaffirm without
condition, all liens and security interests granted to Agent pursuant to the
Agreement and the other Transaction Documents and to all extensions, renewals,
refinancings, amendments or modifications of any of the foregoing.

 

6.3.          In addition to the representations and warranties made by the
Seller, Servicer and AAR pursuant to the Agreement and the other Transaction
Documents, the Seller and AAR each hereby represents and warrants to the Agent
and the Purchasers that (i) they have continued to operate their business and
conduct their operations in compliance with the terms of the Agreement
(including, without limitation, the requirements of clause 2 of Exhibit IV and
Exhibit VI) and (ii) all of the facts and assumptions set forth in the opinion
of Schiff Hardin & Waite, counsel to the Seller and AAR, dated as of March 21,
2003 concerning “true sale” and substantive consolidation matters continue to be
true, complete and correct as of the effective date of this Amendment.

 

7.             The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent (unless specifically waived
in writing by Agent):

 

7.1.          Agent shall have received (a) fully executed copies of this
Amendment executed by all parties hereto, (b) fully executed copies of that
certain Fee Letter (the “Fee Letter”) dated as of the date hereof by and among
all of the parties hereto executed by all of the parties thereto, and (c) each
of the other documents set forth on the List of Closing Documents set forth on
Annex A attached hereto, in each case, executed where applicable by each of the
parties thereto and in all cases, in form and substance satisfactory to Agent;

 

7.2.          All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to Agent;

 

7.3.          The representations and warranties set forth herein and in the
Agreement are true and correct in all material respects with the same effect as
if such representations and warranties had been made on the date hereof;

 

7.4.          No event has occurred, is continuing or would result herefrom that
constitutes (a) a Termination Event or (b) an Unmatured Termination Event; and

 

--------------------------------------------------------------------------------


 

7.5.          Agent shall have received payment by Seller and Servicer of all
fees arising under or referenced in the Fee Letter and payable on or prior to
the date hereof.

 

8.             This Amendment may be executed in one or more counterparts, each
of which shall constitute an original, but all of which taken together shall be
one and the same instrument. This Amendment may also be executed by facsimile
and each facsimile signature hereto shall be deemed for all purposes to be an
original signatory page.

 

9.             This Amendment shall be construed in accordance with and governed
by the internal laws (as distinguished from the conflicts of law provisions) of
the State of Illinois.

 

10.           Seller and Servicer hereby jointly and severally agree to
reimburse Agent for all of its out-of-pocket legal fees and expenses incurred in
the preparation and documentation of this Amendment and related documents.

 

 

LASALLE BUSINESS CREDIT, LLC, as the

 

sole Purchaser and as Agent

 

 

 

By 

/s/John Mostofi

 

 

Title

Senior Vice President

 

 

 

ACKNOWLEDGED AND AGREED TO

 

as of the date and year first above written

 

 

 

AAR RECEIVABLES CORPORATION II, as Seller

 

 

By:

/s/ Timothy J. Romenesko

 

Title:

Vice President & Treasurer

 

 

AAR CORP., as Servicer and

Performance Guarantor

 

 

By:

/s/ Timothy J. Romenekso

 

Title:

Vice President & Chief Financial Officer

 

 

--------------------------------------------------------------------------------


 

SCHEDULE VII

PERMITTED FOREGIN OBLIGORS (referenced in Permitted Foreign Receivables
definition)

 

Home Office Number

 

Home Office Name_name

6AAR617

 

HAECO

A630

 

VARIG BRAZILIAN AIRLINES

A2040

 

AIR NEW ZEALAND

B5020

 

ALLISON ENGINE COMPANY (ROLLS ROYCE)

8AAR174

 

SRI LANKA AIR

AR10117

 

VIETNAM AIRLINES CORP.

9AAR811

 

MIP FAHRZEUGBAU AND DIENSTLEIS

A2466

 

FAR EASTERN AIR TRANSPORT

B6180

 

VOLVO AERO SERVICES

4AAR687

 

AIR CHINA

6AAR296

 

CEBU AIR INC.

AAR5065

 

KBK INC

K24910

 

STANDARD AERO ENGINE LTD.

L32835

 

GAMCO

A1610

 

ALITALIA AIRLINES

A2360

 

IBERIA A/L OF SPAIN

A8270

 

WIDEROE'S FLYVESELSKAP AS

A1510

 

INDIAN AIRLINES

9AAR578

 

CAN JET

A2462

 

CHINA AIRLINES

A2440

 

SWISSAIR SR TECHNICS LTD

A1740

 

KOREAN AIRLINES

L32360

 

ST AEROSPACE ENGINES PTE LTD

A1140

 

FINNAIR

L29640

 

MTU MAINTENANCE

1AAR116

 

JAS AIRCRAFT CORP

A1160

 

AIR FRANCE

A1230

 

LUFTHANSA

A2010

 

KLM

5AAR395

 

BOMBARDIER SERVICE CORP

B5380

 

FIAT AVIO SPA

A1660

 

JAPAN A/L

A1930

 

MEXICANA

B5980

 

FOKKER B.V.

B5300

 

ISRAEL AIRCRAFT INDUSTRIES

AAR1943

 

AIR ATLANTA ICELANDIC

A1500

 

AIR INDIA LTD

7AAR883

 

EAGLE SERVICES ASIA PTE

A1920

 

AEROMEXICO

A1840

 

MALAYSIAN AIRLINE SYSTEMS

 

--------------------------------------------------------------------------------